Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to the preliminary amendment to U.S. Patent application 17089485, filed on 11/4/2020. 

	This action is made non-final.
Claims 1-14 are pending in this case. Claim 1 is an independent claim. The information disclosure statements filed on 11/04/2020 and 1/11/2022 have been entered and considered by the examiner.


Drawings
	The drawings filed on 11/4/2020 have been accepted by the Examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pre-grant Publication 20110119274 (Clayton) as disclosed by applicant in the IDS mailed on 1/11/2022.

1. (Original) An online software platform (OSP) computer system including at least: 
one or more processors; and 
one or more non-transitory computer-readable storage media having stored thereon instructions which, when executed by the one or more processors, result in operations including at least: (See Clayton at [0011]: “The payment management computer (or a component of the computer) parses the payment instruction file into various data elements such as, for example, buyer data, supplier data, and a first transaction request. For example, the first transaction request may be a request from a buyer to send payment to a supplier (e.g., an entity that has sold the buyer a good or service).”)
receiving via a network, from a client computer system of a client entity, one or more electronic communications that include an onboarding request for data of the client entity that is stored by an enterprise resource planning (ERP) computer system distinct from the OSP computer system, (See [0048] where middleware is described as software residing in a variety of configurations, and configurable to process transactions. This teaches the limitation of the above onboarding .imitations. See also Clayton at [0012] where the loading of data is specifically disclosed which is held to teach the limitation of onboarding.)
the onboarding request including ERP identification information about the ERP computer system and authentication information to access the data; (See Clayton at [0023] where an account “may include any device, code (e.g., one or more of an authorization/access code, personal identification number ("PIN"), Internet code, other identification code, and/or the like).”)
contacting, using the ERP identification information, the ERP computer system; accessing, using the authentication information, the data of the client entity; ( Clayton at [0050] where disclosed is a payment system wherein the occurrence of events marked by “event codes” triggers a software logic response carrying out a payment process.)
copying the accessed data onto the one or more non-transitory computer- readable storage media; (See Clayton at [0061] where memory storage for digital data is disclosed. See also Clayton at [0076] where a payment file is retrieved implying that it was previously stored.)
applying one or more digital rules to the copied data to generate a determination; and (See again Clayton at [0076] and Figure 2 item 225 where payment filed data is validated based upon “business rules”.)
transmitting one or more electronic communications to the client computer system that make available an indication of the determination. (See Clayton at [0081] where status reporting and presentation module ("SRPM") sends status messages to various parties, including buyer, supplier and a confirmation to the purchaser.)

2. (Original) Clayton discloses the limitations of Claim 1.
Clayton discloses a limitation in which the operations further include: causing to be presented, on a screen of the client computer system, a graphical user interface (GUI) that includes a field to receive the ERP identification information. (See Clayton at [0081] where it is revealed that the data may be obtained from the buyer through an interface. See Clayton at [0084] where the buyer input may identify the buyer.)

3. (Original) Clayton discloses the limitations of Claim 1.
Clayton discloses a limitation in which the operations further include: causing to be presented, on a screen of the client computer system, a graphical user interface (GUI) that includes a field to receive the authentication information. (See again Clayton at [0023] where “an authorization/access code, personal identification number ("PIN").” )

4. (Original) Clayton discloses the limitations of Claim 1.
Clayton discloses a limitation in which: the onboarding request further includes a permission indication, and the operations further include: causing to be presented, on a screen of the client computer system, a graphical user interface (GUI) that includes a field to receive the permission indication. (See Clayton at [0032] where proper permissions are disclosed for authorized users.)

5. (Original) Clayton discloses the limitations of Claim 1.
Clayton discloses a limitation in which:
the copied data is in a first format, the operations further include: converting the copied data from the first format to a second format different from the first format, and the one or more digital rules are applied to the data in the second format. (See Clayton at [0012] where it is stated that “[i]n an embodiment, business rules are used by the payment management computer to validate the data. For example, validating the data may include ensuring that the values of particular data elements are within an expected range. Validating may also include extracting the data from its native format, translating it to a new format, and loading the newly formatted data into a new file or database.”)

6. (Original) Clayton discloses the limitations of Claim 5.
Clayton discloses a limitation in which: 
the copied data includes a dataset, the dataset in the first format includes a first dataset identifier and data in a first order, and the dataset in the second format includes a second dataset identifier and data in a second order different from the first order. (See again Clayton at [0012] where “native format” is formatted into “newly formatted data” into a new file or database.)

7. (Original) Clayton discloses the limitations of Claim 1.
Clayton discloses a limitation in which: 
the copied data include datasets that include respective attributes, the operations further include: 
filtering the datasets according to at least one of the attributes, and the one or more digital rules are applied to the filtered datasets. (See again Clayton [0012] “in an embodiment, business rules are used by the payment management computer to validate the data.”)

8. (Original) Clayton discloses the limitations of Claim 7.
Clayton discloses a limitation in which: 
the attributes are time stamps. (See Clayton at [0031] where transaction times are disclosed which are held to teach the limitation of timestamps. See Clayton at [0073] where timestamps are associated with files.)

9. (Original) Clayton discloses the limitations of Claim 7.
Clayton discloses a limitation in which: 
the attributes are location codes indicating locations. (See Clayton at [0014] where location meta-data is disclosed, which is held to teach the limitation of location codes.)

10. (Original) Clayton discloses the limitations of Claim 7.
Clayton discloses a limitation in which:
the datasets are filtered according to two of the attributes. (See Clayton at [0054] where it is stated as follows:
Association of certain data may be accomplished through any desired data association technique such as those known or practiced in the art. For example, the association may be accomplished either manually or automatically. Automatic association techniques may include, for example, a database search, a database merge, GREP, AGREP, SQL, using a key field in the tables to speed searches, sequential searches through all the tables and files, sorting records in the file according to a known order to simplify lookup, and/or the like. 

Filtering data sets according to one or more fields is held to be a feature of “database search” and GREP as disclosed by Clayton in [0054]. )



11. (Original) Clayton discloses the limitations of Claim 1.
Clayton discloses a limitation in which: the copied data include datasets, the datasets include respective numerical resource values, applying the one or more digital rules includes adding at least two of the numerical resource values to generate a sum, and comparing the sum to a sum threshold, and the indication indicates a result of the comparison to the sum threshold. (See Clayton at [0012] where disclosed is validating data particularly that “validating the data may include ensuring that the values of particular data elements are within an expected range.”)

12. (Original) Clayton discloses the limitations of Claim 1.
Clayton discloses a limitation in which: the copied data include datasets that include respective attributes, the operations further include: filtering the datasets according to at least one of the attributes, applying the one or more digital rules includes counting the filtered datasets to generate a count, and comparing the count to a count threshold, and the indication indicates a result of the comparison to the count threshold. (See Clayton at [0012] where disclosed is validating data particularly that “validating the data may include ensuring that the values of particular data elements are within an expected range.” See also [0094] where loyalty points and automatic discounts are disclosed as well as other business rules for positive behavior. This implies sums of purchases compared to a reward threshold, even if the threshold is 0 and a single purchase results in an allocation of “loyalty points.”)


13. (Original) Clayton discloses the limitations of Claim 12.
Clayton discloses a limitation in which: the attributes include respective numerical resource values, and applying the one or more digital rules further includes adding the numerical resource values of the filtered datasets to generate a sum, and comparing the sum to a sum threshold, and the indication further indicates a result of the comparison to the sum threshold. (See Clayton at [0012] where disclosed is validating data particularly that “validating the data may include ensuring that the values of particular data elements are within an expected range.” See also [0094] where a reward may be provided automatically to a customer based upon achieving a certain threshold. See also the explanation in the rejection of Claim 12.)

14. (Original) Clayton discloses the limitations of Claim 1.
Clayton discloses a limitation in which the operations further include: causing to be presented, on a screen of the client computer system, a graphical user interface (GUI) that includes the indication of the determination. (See again Clayton at [0081] - [0084], where graphical user interfaces for input and display are disclosed.)

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure is as follows:
US-20150163206-A1 06-2015 McCarthy; 
US-20210350429-A1 11-2021 GANGADARAPPA; 
US-20190095488-A1 03-2019 Bhattacharjee; 
US-20200019558-A1 01-2020 Okorafor; 
US-20060059088-A1 03-2006 Krikorian; 
US-20170041296-A1 02-2017 Ford; 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K SHREWSBURY whose telephone number is (571)270-7973.  The examiner can normally be reached on Monday – Friday 9AM-5PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, William Bashore can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NATHAN K SHREWSBURY/Examiner, Art Unit 2175 
7/30/2022                                                                                                                                                                                                       



						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175